Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s response of 10/17/2022 has been entered in the record and considered.  With respect to the rejection claims 35 USC 102 (a)(1) / 102(a)(2) is withdrawn in view of applicants’ amendments.  With respect to the objection claim is withdrawn in view of applicants’ amendments.  The following new rejection to claims 1-6, 11-20 and 23-25 is under 35 USC 103 (a).  Claims 1-6, 11-20 and 23-25 are under consideration.  Claims 1-6, 11-20 and 23-25 are rejected.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "conductive traces" in lines 4-7. 
 There is insufficient antecedent basis for this limitation in the claim. 
It is suggested to amend claims 16-20 to replace the term “traces” with the term “conductive traces.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 12, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub # 2020/0235286 to Marchack et al. (Marchack) in view of US Pub # 2018/0211921 to Lee et al. (Lee).
Regarding independent claim 1, Marchack discloses an electronic package (Fig. 5), comprising:
a substrate (Fig. 5: 12);
a conductive feature (Fig. 5: 16S) over the substrate (12), the conductive feature (16S) having a first width (see Examiner’s Mark-up below) proximate to a top portion of the conductive feature (16S), a second width (see Examiner’s Mark-up below) proximate to a middle portion of the conductive feature, and a third width (see Examiner’s Mark-up below) proximate to a bottom portion of the conductive feature, wherein the second width is smaller than the first width, and the second width is smaller than the third width (see Examiner’s Mark-up below); and 

    PNG
    media_image1.png
    588
    787
    media_image1.png
    Greyscale

a metallic mask (Fig. 5: 18P; ¶0036; the barrier layer 106a considered sufficient to meet the broadest reasonable interpretation of the label “metallic mask”) over the conductive feature (16S).
Marchack fails to explicitly disclose wherein the metallic mask extends beyond a first edge of the conductive feature and a second edge of the conductive feature.
Lee disclose wherein the metallic mask (106a) extends beyond a first edge (see Examiner’s mark-up below) of the conductive feature (104a) and a second edge (see Examiner’s mark-up below) of the conductive feature (104a).



    PNG
    media_image2.png
    453
    640
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have provided the metallic mask of Marchack with the metallic mask structure as taught by Lee in order to for a notch on each of the two sidewalls of the bottom portion, therefore, the critical dimension (CD) of the bottom portion of the conductive feature is reduced to increase the overlay window of the conductive pattern so as to prevent occurrence of the defect of circuit bridging (see Marchack ¶0044).
Regarding claim 2, Marchack as previously modified discloses all of the limitations of claim 1 from which this claim depends.
Marchack fails to explicitly disclose wherein the metallic mask extends beyond the first edge of the conductive feature a first distance, and the metallic mask extends beyond the second edge of the conductive feature a second distance, wherein the first distance is substantially equal to the second distance.
Lee discloses wherein the metallic mask (106a) extends beyond the first edge (see Examiner’s mark-up above for first edge) of the conductive feature (104a) a first distance (the first distance is the overhang part of the 106a), and the metallic mask (106a) extends beyond the second edge (see Examiner’s mark-up above for second edge) of the conductive feature (104a) a second distance (the second distance is another overhang part of the 106a), wherein the first distance is substantially equal to the second distance (see Fig. 1E).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have provided the metallic mask of Marchack with the metallic mask structure as taught by Lee in order to for a notch on each of the two sidewalls of the bottom portion, therefore, the critical dimension (CD) of the bottom portion of the conductive feature is reduced to increase the overlay window of the conductive pattern so as to prevent occurrence of the defect of circuit bridging (see Marchack ¶0044).
Regarding claim 4, Marchack discloses wherein sidewall surfaces (17) of the conductive feature (16S) are non-vertical (see Fig. 5).
Regarding claim 5, Marchack discloses wherein the sidewall surfaces (17) provide an hour-glass shaped cross-section to the conductive feature (16S) (Fig. 5).
Regarding claim 12, Marchack discloses wherein the conductive feature (16S) is a trace (conductive feature 16S considered sufficient to meet the broadest reasonable interpretation of the label “traces” and ¶¶0026 discloses the conductive pattern material).  
Regarding claim 15, Marchack as previously modified discloses all of the limitations of claim 1 from which this claim depends.
Marchack fails to explicitly disclose a dielectric layer over the substrate and the conductive feature, wherein the dielectric layer conforms to a top surface of the metallic mask, sidewall surfaces of the metallic mask, and a portion of a bottom surface of the metallic mask.
  Lee discloses a dielectric layer (Fig. 1E: 114) over the substrate (100) and the conductive feature (104a), wherein the dielectric layer (114) conforms to a top surface of the metallic mask (106a), sidewall surfaces of the metallic mask (106a), and a portion of a bottom surface of the metallic mask (106a).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have provided the substrate and the conductive feature of Marchack with the dielectric layer as taught by Lee in order to cover the two sides of the conductive feature and to fill the portion of the notch (see Lee ¶0051).
Regarding independent claim 16, Marchack discloses an electronic package (Fig. 5), comprising:
a substrate (Fig. 5: 12);
a plurality of traces (Fig. 5: 16S) over the substrate (12), wherein sidewall surfaces (17) of plurality of traces (16S) are non-vertical, each one of the plurality of conductive traces (16S) having a first width (see Examiner’s Mark-up above) proximate to a top portion of the conductive traces (16S), a second width (see Examiner’s Mark-up above) proximate to a middle portion of the conductive traces, and a third width (see Examiner’s Mark-up above) proximate to a bottom portion of the conductive traces, wherein the second width is smaller than the first width, and the second width is smaller than the third width (see Examiner’s Mark-up above); and 
a metallic mask (Fig. 5: 18P; ¶0036; the barrier layer 106a considered sufficient to meet the broadest reasonable interpretation of the label “metallic mask”)) over the conductive feature (16S).
Marchack fails to explicitly disclose a plurality of metallic masks, wherein each metallic mask is over a top surface of one of the plurality of traces, and wherein each metallic mask extends a distance beyond edges of the underlying one of the plurality of traces.
Lee disclose a plurality of metallic masks (106a; the barrier layer 106a considered sufficient to meet the broadest reasonable interpretation of the label “metallic masks”), wherein each metallic mask (106a) is over a top surface of one of the plurality of traces (104a), and wherein each metallic mask (106a) extends a distance beyond edges of the underlying one of the plurality of traces (104a).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have provided the metallic mask of Marchack with the metallic mask structure as taught by Lee in order to for a notch on each of the two sidewalls of the bottom portion, therefore, the critical dimension (CD) of the bottom portion of the conductive feature is reduced to increase the overlay window of the conductive pattern so as to prevent occurrence of the defect of circuit bridging (see Marchack ¶0044).

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Marchack in view of Lee and further in view of GB Pub # 0 145 272 to Brian.
Regarding claim 3, Marchack as previously modified disclose all of the limitations of claim 2 from which this claim depends.
Marchack as previously modified fails to explicitly discloses wherein the first distance is 1 micron or less.
Brian discloses wherein the first distance is 1 micron or less. It is noted that the dotted line (metal) covers the overhang part of layer “U”. The overhang distance is to =0.5 micron (see page 4).
Therefore, it would have been obvious to one of ordinary skill in the art at, or before the effective filing date of the invention to have provided the first distance of the metallic mask of Marchack with a range of 1 micron or less as taught by Brian in order to prevent metal bridging (see Brian, page 3, third paragraph). 
Regarding claim 6, Marchack as previously modified disclose all of the limitations of claim 1 from which this claim depends.
Marchack as previously modified fails to explicitly discloses wherein a thickness of the metallic mask is approximately 5 microns or less.
Brian discloses wherein a thickness of the metallic mask (Fig. 1 and pages 4-5) is approximately 5 microns or less (tm is .5 micron). In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. See MPEP 2144.05(1).
Claims 11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Marchack in view of Lee and further in view of US Pat # 6,402,970 to Lin.
Regarding claim 11, Marchack as previously modified disclose all of the limitations of claim 1 from which this claim depends.
Marchack as previously modified is silent as to the metal selected to act as the metallic mask comprises one or more of nickel, lead, and tin such that one of ordinary skill in the art would be motivated to seek exemplary metals known in the art. Lin teaches it was known in the art to use nickel as a etch mask (see col. 6, lines 53-55 and Fig. 1F) and it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected nickel for the undisclosed metal as mere selection of an art recognized metal suitable for the intended use of Marchack (MPEP §2144.07).
Regarding claim 13, Marchack as previously modified disclose the etching process of the metallic mask and the conductive features.
Applicant has not disclosed that the claimed etch resistance of the metallic mask and the conductive features is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious. The etch resistance of the metallic mask and the conductive features depends on the physical properties of the material itself. Thus, the etch resistance results merely from the choice of both materials, and the composition of the alkaline chemistry. The materials disclosed in the reference are considered to be a "preferred" or "optimum" material out of a plurality of well-known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention.  Thus, in choosing from various materials and etchants, one of ordinary skill in the art would have found combinations having the claimed etch resistance. In re Leshin, 125 USPQ 416 (CCPA 1960).
However, this particular “an etch resistance of the metallic mask in an alkaline chemistry is greater than an etch resistance of the conductive feature in the alkaline chemistry" as described by the specification, refers to the processes for which the metallic mask and the conductive features are etched (specifically, the metallic mask and the conductive features; noting at least paragraphs 0027, 0032, 0044, 0048-0049, 0058-0059 and 0063).
Thus, the recited “an etch resistance of the metallic mask in an alkaline chemistry is greater than an etch resistance of the conductive feature in the alkaline chemistry” is a process step of a product-by-process claim.  Such method step(s) are not considered to render an old apparatus patentable where the prior art teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process.  That is even though product-by-process claims are limited by and defined by the process, the determination of patentability of the claims is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.  See MPEP § 2113.  In this regard, both claimed products and the prior art products would have been the same or substantially the same.
Regarding claim 14, Marchack as previously modified disclose all of the limitations of claim 13 from which this claim depends.
Marchack as previously modified to explicitly discloses wherein the metallic mask is nickel, and wherein the conductive feature is copper.  
Marchack as previously modified is silent as to the metal selected to act as the metallic mask and as a conductive feature such that one of ordinary skill in the art would be motivated to seek exemplary metals known in the art. Lin teaches it was known in the art to use nickel as a etch mask for metallic mask and copper as a traces (see at least col. 6, lines 53-55 and Fig. 1F) and it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected nickel  and copper for the undisclosed metals as mere selection of an art recognized metal suitable for the intended use of Marchack (MPEP §2144.07).
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Marchack in view of Lee and further in view of GB Pub # 0 145 272 to Brian.
Regarding claim 17, Marchack as previously modified disclose all of the limitations of claim 16 from which this claim depends.
Marchack as previously modified fails to explicitly discloses wherein a distance between sidewalls of neighboring metallic masks is less than 40 microns.
Brian discloses wherein a distance between sidewalls of neighboring metallic masks (Page 3, third paragraph and Fig. 1: W) is less than 40 microns. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. See MPEP 2144.05(1).
Regarding claim 18, Marchack as previously modified disclose all of the limitations of claim 16 from which this claim depends.
Marchack as previously modified fails to explicitly discloses wherein a ratio of a distance between sidewalls of neighboring metallic masks to a thickness of the metallic masks is 3:1 or greater.  
Brian shows in Fig. 1, a distance “W” between sidewalls of neighboring metallic masks to a thickness of the metallic masks to be between 1.2micron to 2.8 micron (see Page 3, third paragraph). Brian further discloses that the lower resist thickness exceeds the metal thickness by a factor of 2:1 (see Page .5).
However, the ratio of the distance between sidewalls of neighboring metallic masks to a thickness of the metallic masks affect the thickness of the package and the reinforcement of the opening. It is known in the art to use ratio.  It would have been obvious to one of ordinary skill in the art at the time of the invention to vary, through routine experimentation, the result effect variable of the ratio of the distance between sidewalls of neighboring metallic masks to a thickness of the metallic masks in order to optimize the functionality of the device (see MPEP §2144.05).  Further, the specification contains no disclosure of either the critical nature of the claimed ratio or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)
Regarding claim 19, Marchack as previously modified disclose all of the limitations of claim 18 from which this claim depends.
Marchack as previously modified fails to explicitly discloses wherein a thickness of the metallic mask is approximately 5 microns or less.
Brian discloses wherein a thickness of the metallic mask (Fig. 1 and pages 4-5) is approximately 5 microns or less (tm is .5 micron). In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. See MPEP 2144.05(1).
Claim 20 are rejected under 35 U.S.C. 103 as being unpatentable over Marchack in view of Lee and further in view of US Pat # 6,402,970 to Lin.
Regarding claim 20, Marchack as previously modified disclose all of the limitations of claim 16 from which this claim depends.
Marchack as previously modified fails to explicitly discloses wherein the plurality of metallic masks comprise one or more of nickel, lead, and tin, and wherein the plurality of traces comprise copper.
Marchack is silent as to the metal selected to act as the metallic mask and as a traces such that one of ordinary skill in the art would be motivated to seek exemplary metals known in the art. Lin teaches it was known in the art to use nickel as a etch mask for metallic mask and copper as a traces (see at least col. 6, lines 53-55 and Fig. 1F) and it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected nickel  and copper for the undisclosed metals as mere selection of an art recognized metal suitable for the intended use of Lee (MPEP §2144.07).

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub # 2019/0096869 to Kim et al. (Kim) in view of U.S. Pub # 2020/0235286 to Marchack et al. (Marchack).
Regarding independent claim 23, Kim discloses an electronic system (Fig. 1K), comprising:
a die (Fig. 1K: 810); and
an electronic package (Fig. 1K: 10) coupled to the die (810), wherein the electronic package (10) comprises:
a substrate (600);
a conductive feature (223) over the substrate (600); and
a metallic mask (Fig. 1K: 222) over the conductive feature (223), wherein the metallic mask (222) extends beyond a first edge (see Examiner’s Mark-up below) of the conductive feature (223) and a second edge (see Examiner’s Mark-up below) of the conductive feature (223).
Kim fails to explicitly teach the conductive feature having a first width proximate to a top portion of the conductive feature, a second width proximate to a middle portion of the conductive feature, and a third width proximate to a bottom portion of the conductive feature, wherein the second width is smaller than the first width, and the second width is smaller than the third width.
Marchack teaches the conductive feature (16S) having a first width (see Examiner’s Mark-up above from claim 1) proximate to a top portion of the conductive feature (16S), a second width (see Examiner’s Mark-up above from claim 1) proximate to a middle portion of the conductive feature, and a third width (see Examiner’s Mark-up above) proximate to a bottom portion of the conductive feature, wherein the second width is smaller than the first width, and the second width is smaller than the third width (see Examiner’s Mark-up above from claim 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have provided the conductive feature of Kim with the different widths as taught by Marchack in order to shield the conductive feature from impinging ions by the overhang of the elements that are located above the conductive feature (see Marchack ¶0044).



    PNG
    media_image3.png
    791
    826
    media_image3.png
    Greyscale

Regarding claim 24, Kim discloses a board (Fig. 1K: 200 and ¶0023) coupled to the electronic package (10).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Marchack and further in view of GB Pub # 0 145 272 to Brian.
Regarding claim 25, Kim as previously modified disclose all of the limitations of claim 23 from which this claim depends.
Kim as previously modified fails to explicitly discloses wherein the metallic mask has a thickness that is approximately 5 microns or less.
Brian discloses wherein a thickness of the metallic mask (Fig. 1 and pages 4-5) is approximately 5 microns or less (tm is .5 micron). In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. See MPEP 2144.05(1).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 11-20 and 23-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN AHMADI whose telephone number is (571)272-5062. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHSEN AHMADI/Primary Examiner, Art Unit 2896